[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               03 August 1999 Date of Application:            03 August 1999 Date Application Filed:         10 August 1999 Date of Decision:               24 October 2000
Application for review of sentence imposed by the Superior Court, judicial District of Hartford at West Hartford.
Docket No. CR98-97374.
Jeremy Weingast, Esq., for the petitioner.
Victor Carlucci, Esq., for the State of Connecticut. CT Page 14817
BY THE DIVISION
The petitioner pled guilty by way of Nob Contendre to the charge of Manslaughter 2nd degree in violation of Conn. Gen. Statute 53a-56. The sentencing Court imposed a sentence for ten years execution suspended after serving four and one-half years with five years probation.
The facts show that the petitioner was driving home at 11:45 at night, in a car that had only one operational headlight, while traveling at speeds of approximately 99 miles per hour on Bloomfield Avenue in West Hartford, Connecticut. The victim's car was hit after the petitioner applied his brakes at approximately 80 miles per hour in a posted 35 miles per hour speed zone. The victim was killed as the petitioner struck him in the drivers side door. He died of multiple blunt traumatic injuries. Subsequent blood and urine tests of the petitioner showed that he was driving with a positive blood alcohol level of .14% and under the influence of marijuana.
At the hearing counsel for the petitioner claimed that the sentence imposed was disproportionate due to the fact that his client had no prior criminal record. Counsel also stated his client was cooperative with the police and remorseful for causing this tragedy. Petitioner's attorney argued that his client was always employed and that a fairer sentence would be ten years suspended after serving three years.
The petitioner, when he addressed the panel, expressed his sorrow for taking the victim's life and informed the panel that he has a solid working record. He indicated that the sentence was fair but that it should be a lower amount to serve.
The State's attorney called the petitioner's actions irresponsible and reminded the Court that the petitioner was driving with alcohol above the legal limit and the presence of marijuana in his system. He noted that at the speeds involved in this death the petitioner operated his motor vehicle as a weapon and that a totally innocent person was killed by his actions. Counsel also noted that the petitioner was arrested for the possession of marijuana while out on bond in this case. He asked the panel to affirm the sentence imposed. CT Page 14818
In reviewing this sentence the division finds that the sentence imposed was meted out in accordance with the provisions of Connecticut Practice Book 43-28. That under the tragic circumstances of this case the sentence was neither disproportionate nor inappropriate.
The Sentence is AFFIRMED.
Judges Miano, Klaczak, and Norko participated in this decision.